       Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 1 of 10




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA

    UNITED STATES OF AMERICA                            CRIMINAL ACTION

    VERSUS                                                       NO. 11-290

    BYRON PATRICK GLOVER                                       SECTION “R”



                          ORDER AND REASONS


       Byron Patrick Glover moves for compassionate release.1               The

Government opposes the motion.2 Because defendant has not shown that he

meets the requirements for compassionate release, the Court denies Glover’s

motion.



I.     BACKGROUND

       Byron Glover participated in a conspiracy to distribute and possess

with the intent to distribute more than one kilogram of heroin.3 On October

29, 2011, law enforcement officers seized four brick-shaped objects

containing a white, powder-like substance from defendant’s residence.4




1      R. Doc. 104.
2      R. Doc. 106.
3      See generally R. Doc. 80.
4      Id. at 4.
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 2 of 10




Those objects were later determined to be heroin with a purity level of 86%

and a net weight of 4990 grams.5 Glover pleaded guilty to conspiracy to

distribute and to possess with intent to distribute one kilogram of heroin.6

He also pleaded guilty to being a multiple offender.7 On December 12, 2012,

the Court sentenced defendant to 240 months’ imprisonment.8 Glover is

incarcerated at Beaumont Low FCI in Texas, with an expected release date

of November 16, 2028.9 He has served 51 percent of his sentence.

     Glover now moves for compassionate release under 18 U.S.C.

§ 3582(c)(1)(A)(i), citing the COVID-19 pandemic.10 He represents that he

has a body mass index (“BMI”) of over 30, an underlying condition that he

argues increases his risk of “catastrophic health outcomes” if he contracts

COVID-19.11 He claims that, at the time of filing, there were 475 cases of

COVID-19 at Beaumont Low FCI and that the prison contains open-

dormitory housing units where 140 inmates live in close quarters.12




5     Id. at 4, n.4.
6     R. Doc. 81 at 1.
7     Id.
8     R. Doc. 102 at 2.
9     See       Inmate  Locator,   Federal      Bureau     of     Prisons,
https://www.bop.gov/inmateloc/ (last visited September 17, 2020).
10    R. Doc. 104.
11    Id. at 4.
12    Id. at 3-4.
                                   2
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 3 of 10




     Glover also argues, under 18 U.S.C. § 3553(a)(1), that his “history and

characteristics” are different now than they were when he was initially

sentenced. He states that he has been a model inmate,13 and represents that

he has provided “substantial assistance” to DEA agents, resulting in arrests

and convictions.14   He also contends that the Court should reduce his

sentence because, if sentenced today for the same crime, he would face a

mandatory minimum sentence of 180 months, rather than the 240-month

mandatory minimum that was in place at the time he was sentenced.

     Glover’s motion specifies how he would like the Court to fashion its

compassionate release order. Glover asks the Court to reduce his sentence

by 110 months, which is the remainder of his sentence.15 He first asks that

the Court reduce his sentence by 60 months to reflect the reduced mandatory

minimum penalty. For what would be the final 50 months of his sentence,

he asks that the Court modify his sentence to time served, increase his term

of supervised release by 50 months, and order that he serve those months in

home confinement.




13   Id. at 5.
14   R. Doc. 111 at 4.
15   R. Doc. 104 at 7.
                                     3
      Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 4 of 10




II.   DISCUSSION

      A.    Exhaustion

      As a threshold matter, Glover satisfied the exhaustion requirement for

compassionate release. The statute provides that a district court may grant

compassionate release only if the defendant files the motion “after the

defendant has fully exhausted all administrative rights to appeal a failure of

the Bureau of Prisons to bring a motion on the defendant’s behalf” or,

relevant here, after 30 days have passed “from the receipt of such a request

by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C.

§ 3582(c)(1)(A).

      Glover took the latter route, sending a request for compassionate

release to the warden of Beaumont Low FCI on June 23, 2020.16 Nothing in

the record reflects that the warden responded to this request. Indeed, the

Government agrees that, as of August 6, 2020, the warden had not yet acted

on the request.17 Because more than 30 days have passed since defendant

requested compassionate release from the warden, the Court can assess the

merits of Glover’s motion for compassionate release.




16    R. Doc. 104-1 at 1.
17    R. Doc. 106 at 4.
                                      4
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 5 of 10




     B.    Extraordinary and Compelling Reasons

     Courts grant compassionate release only when (1) “extraordinary and

compelling reasons warrant such a reduction,” and (2) “such a reduction is

consistent with the applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A)(i)-(ii).       Glover’s request for

compassionate release fails to satisfy these requirements.

     Defendant relies upon a medical condition and the threat of COVID-19

to assert that there are “extraordinary and compelling reasons” meriting

compassionate release.     As set out in the relevant policy statement, two

categories of medical conditions may satisfy the “extraordinary and

compelling reasons” standard. Those include (1) “terminal illness[es]” and

(2) serious physical or mental conditions “that substantially diminish[] the

ability of the defendant to provide self-care within the environment of a

correctional facility and from which he or she is not expected to recover.”

U.S.S.G. § 1B1.13, application note 1. Glover contends that he suffers from

obesity, which places him at increased risk of severe illness with COVID-19.

Specifically, his medical records show that Glover has a body mass index

(“BMI”) of 30.8 as of March 22, 2016.18 The Centers for Disease Control and

Prevention (“CDC”) lists “[o]besity . . . ([BMI] of 30 or higher)” as an



18   R. Doc. 104-2 at 1.
                                     5
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 6 of 10




“underlying medical condition” that puts people of any age at increased risk

of severe illness from COVID-19.19 Glover’s BMI barely exceeds the CDC’s

threshold for obesity.

      In terms of the threat of COVID-19, defendant asserts that the facility

reported its first case on June 22, 2020, and, by the time he filed this motion

on August 3, 2020, there were 475 cases.20 In its opposition, the Government

points to the number of active cases at the institution, claiming that there

were 30 inmates and one staff member with the virus as of August 7, 2020—

0.016% of the inmate population.21 In his reply, defendant admits that there

were only seven active cases as of August 31, 2020,22 but contends that the

relevant statistic is that 521 inmates, close to one third of the facility’s

population, have recovered from the virus.23

      The Court does not find that Glover is entitled to compassionate

release.   First, courts have given weight to the BOP’s “extensive and

professional efforts to curtail the virus’s spread.” United States v. Raia, 954

F.3d 594, 597 (3d Cir. 2020). Here, the number of active cases at Beaumont


19    Centers for Disease Control and Prevention, At Risk for Severe
Illness, available at https://www.cdc.gov/coronavirus/2019-ncov/need-
extra-precautions/groups-at-higher-risk.html.
20    R. Doc. 104 at 3.
21    R. Doc. 106 at 2.
22    R. Doc. 111 at 2, n.1.
23    Id. at 2.
                                      6
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 7 of 10




Low FCI has drastically decreased since defendant first filed his motion.

Further, few courts have granted compassionate release on the basis that an

individual’s medical condition increases the risks from COVID-19.          See

Mazur, 2020 WL 2113613, at *4 (collecting cases). Courts have refused to

grant compassionate release even where the defendant suffers from a serious

medical condition and his facility is experiencing a severe COVID-19

outbreak. See id. (denying compassionate release for an inmate with myeloid

leukemia and hypertension where 25% of the inmates at his facility tested

positive for the virus). Obesity—even in combination with other medical

conditions that increase the risk of serious illness—has been held insufficient

grounds for compassionate release even with the threat of the pandemic. See

United States v. Takewell, No. 14-00036, 2020 WL 4043060, at *4 (W.D.

La. July 17, 2020). Considering the defendant’s 30.8 BMI and the low level

of active cases at Beaumont Low FCI, the Court does not find that he satisfies

the “extraordinary and compelling reasons” standard.

      The heart of Glover’s motion is a generalized fear of COVID-19.24 But

generalized fear of the virus does not rise to an “extraordinary and

compelling reason” justifying release.     See, e.g., Raia, 954 F.3d at 597

(“[T]he mere existence of COVID-19 in society and the possibility that it may



24    R. Doc. 106 at 3.
                                      7
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 8 of 10




spread to a particular prison alone cannot independently justify

compassionate release.”); United States v. Marco Perez-Serrano, No. 13-2,

2020 WL 2754914, at *2 (S.D. Miss. May 27, 2020) (“A generalized fear of

contracting COVID-19 does not justify compassionate release.”).         Thus,

defendant has not identified an extraordinary and compelling reason for his

release.

      Additionally, the Court finds that the factors set out in 18 U.S.C.

§ 3553(a) do not support a reduction in Glover’s sentence.             When

determining whether to modify a sentencing under Section 3582(c)(1)(A),

the Court must “consider[] the factors set forth in section 3553(a).” See 18

U.S.C. § 3582(c)(1)(A).      Glover contends that considerations under

§ 3553(a)(1) and (2) weigh in favor of a reduced sentence.

      Under § 3553(a)(1), the Court considers “the nature and circumstances

of the offense and the history and characteristics of the defendant.” Pursuant

to § 3553(a)(2), the Court considers “the need for the sentence imposed” to,

among other things, “reflect the seriousness of the offense.” Glover argues

that his crime was a “non-violent, low-level drug conspiracy” and, under the

non-retroactive changes in the First Step Act (“FSA”), he would face a 180-

month mandatory minimum, not the 240-month mandatory minimum that




                                      8
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 9 of 10




was in place at the time of his sentencing.25 He also argues that his post-

sentencing conduct demonstrates that his history and characteristics are

“dramatically different” than they were when the Court sentenced him.26 He

represents that he has received only one disciplinary citation, has

successfully completed several BOP programs, and gets excellent job

performance reviews.27 Glover also argues that he has provided “substantial

assistance” to DEA agents by aiding in investigations, resulting in arrests and

convictions.28 The Court has received correspondence, purportedly from

retired DEA agent James “Skip” Sewell, attesting to defendant’s assistance.

Defendant asserts that, if the Court knew about his assistance to the

Government at the time of the original sentencing, he may have received a

50 percent sentence reduction.29

      The Court has considered defendant’s arguments and the § 3553(a)

factors, and ultimately concludes that they do not weigh in favor of reducing

defendant’s sentence. Even if defendant would face a lower mandatory

minimum sentence today, that does not change the nature or circumstances

of his offense or mitigate its seriousness.     The factual basis he signed


25    Id. at 4.
26    R. Doc. 111 at 4.
27    R. Doc. 104 at 5.
28    R. Doc. 111 at 4.
29    Id. at 5.
                                      9
     Case 2:11-cr-00290-SSV-SS Document 112 Filed 09/24/20 Page 10 of 10




demonstrates that the crime was not “low-level” as defendant represents.

According to the factual basis, Glover was directly involved in the

distribution of three to ten kilograms of heroin, and Government agents

seized $210,000 in connection with the investigation.30 Additionally, though

the Court gives weight to defendant’s assistance to law enforcement and his

efforts during incarceration to improve himself and prepare for reentry, the

Court must also consider his considerable criminal history.31          After

considering the factors under § 3553(a), the Court concludes that they do not

weigh in favor of reducing defendant’s sentence. Instead, the Court finds

that defendant’s sentence is appropriate.         Defendant’s motion for

compassionate release must be denied.



III. CONCLUSION

      For the foregoing reasons, the Court DENIES defendant’s motion for

compassionate release.

                                     24th
       New Orleans, Louisiana, this _____ day of September, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE

30    Id.
31    R. Doc. 97 at 11-14, ¶¶ 50-59.
                                       10
